Case 1:20-cv-00888-JMF Document 26 Filed 06/26/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX

MAGDIELA GONZALEZ, individually and on behalf of
all others similarly situated,

20-CV-0888 (JMF)
Plaintiff,
ORDER
-v-

GOJO INDUSTRIES, INC.,

Defendant.

 

JESSE M. FURMAN, United States District Judge:

On June 18, 2020, the Court extended Defendant’s deadline to answer or respond to the
Complaint to July 23, 2020. ECF No. 22. On June 22, 2020, Defendant filed a motion to
transfer venue to the Northern District of Ohio. ECF No. 23. Upon reflection, the Court will
address the motion to transfer before Defendant answers or moves to dismiss. Accordingly,
Defendant’s deadline to respond to the Complaint is extended to three weeks after the Court
resolves the pending motion to transfer.

SO ORDERED. Co ;
Dated: June 26, 2020

New York, New York SSE MKEVRMAN
ted States District Judge
